Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2	The following is an examiner’s statement of reasons for allowance: 
Dependent claim 3 which was indicated as having allowable subject matter, claim 1 has now been amended to included to include the subject matter of claim 3.  See said limitations below:
wherein the upper bearing surface of the body is a flexible surface, and wherein a lower surface of the first covering element, opposite the first upper bearing surface, is a flexible surface.

The closet prior art of record is the Maiborn prior art references.   The Maiborn reference discloses a body 10’ with an upper bearing surface 19, a first covering element 26  and a second covering element 27.  The upper bearing surface 19 is not “flexible” but along with surfaces 26, 27 when unfolded creates a rigid durable storage floor in the vehicle, see abstract.  There is no teaching to modify Maiborn in any of the prior art of record  to construct a portion (19) of the rigid durable storage place floor to be flexible.  Further the first covering portion 26 in Maiborn is likewise a portion of the storage space floor as seen in figure 7 of Maiborn.  To construct the lower floor of the first covering portion 26 to be flexible is not taught in any of the prior art of record.    
    	In summary the Maiborn reference and the other prior art of record fail to disclose or teach the above presented limitations recited in claim 1, claim 1 is neither anticipated under 35 USC 102 nor obvious under 35 USC 103.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612